The case of State ex rel. Foote v.Bartholomew was before this court and is reported in 103 Conn. 607, 132 A. 30, while State v. Erickson
is reported in 104 Conn. 542, 133 A. 683. Before the arguments upon the present appeals, the defendants filed in this court, a motion to continue the cases or remand them to the Superior Court for further hearing, on the plea that the General Assembly of 1927 had passed, and the Governor of the State had signed, an Act validating the tax lists and the grand list involved in these proceedings, and both parties were *Page 700 
heard in argument upon that motion. We ruled that the cases be not continued in this court, but upon the question of remand reserved decision.
These appeals are from judgments entered in the Superior Court March 8th, 1927, while the Validating Act in question was approved by the Governor May 24th, 1927, the Act not becoming effective under the law until July 1st following.
So far as the merits of these cases are concerned, the sole question for us to determine would be whether the judgments of the Superior Court were correct as the facts appear in the record and as the law was at the time the actions were brought.
When legal relief is sought relative to the doing of any act, the action stands or falls by the facts and governing law existing at the time of bringing suit. Stateex rel. Foote v. Bartholomew, 103 Conn. 607, 622,132 A. 30; State ex rel. Huntington v. Huntington SchoolCommittee, 82 Conn. 563, 565, 74 A. 882.
If the judgments are sustained, however, it is inevitable that the respondents will raise two questions in reference to them: (1) Does the so-called Validating Act apply under the facts in these cases and to the final judgments therein, and (2) What is the effect of the provisions of the Act, if they do apply, upon the rights of the parties?
The motions having been made in this court only, no opportunity was presented for consideration of the matter in the briefs of counsel. The plaintiffs' counsel claimed in argument that on the facts involved in these cases, the Act had no application.
The question not having been before the Superior Court, we have no means of knowing what facts, beyond those appearing in this record, might be developed by the plaintiffs in support of their contention. Upon this aspect of the matter, therefore, the plaintiffs *Page 701 
have not had their day in court, and it follows that we are not in a position upon the present record, to make final decision of the question. Nor can we perceive any worth while purpose to be served by our consideration of the other questions raised upon these appeals, since they might conceivably determine no ultimate rights and be wholly academic in character.
   The cases are remanded to the Superior Court for such further pleadings and such presentation of evidence as may be proper in the premises, and the entry of judgments accordingly.